Citation Nr: 0638372	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-10 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for gynecological 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1993 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran does not have a current low back disability 
that began during service or as a result of events 
experienced during active service.

2.  A gynecological disorder was not incurred in or 
aggravated by active service.


CONCLUSIONS OF LAW

1. A chronic back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A gynecological disorder was not incurred in service, nor 
was a preexisting gynecological disorder aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, a VCAA letter 
dated in January 2004 provided the veteran with adequate 
notice as to the evidence needed to substantiate her claims 
for service connection and the evidence not of record that is 
necessary.  The letter further advised the veteran that VA 
would attempt to obtain records of private medical treatment 
if the veteran identified the treatment and provided 
authorization to do so.  Simply put, the veteran was notified 
and aware of the evidence needed to substantiate her claim 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking her to submit 
everything he has which is pertinent to the claims.  The 
letter specifically asked the veteran to tell the RO if she 
knew of any additional evidence she would like considered.  
VA has taken all appropriate action to develop the veteran's 
claims for service connection.  She was notified and aware of 
the avenues through which she might obtain evidence to 
substantiate her claims, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Although VCAA notice was not provided to the 
veteran prior to the RO decision that is the subject of this 
appeal, the veteran has been presented subsequent 
opportunities to present any evidence in her possession or 
that she could obtain that would substantiate her claims.  
Further, the RO readjudicated the issues following proper 
VCAA notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In a March 2006 letter the veteran was provided with notice 
of the type of information or evidence necessary to establish 
a disability rating and an effective date pertaining to her 
claims on appeal.  Although there were no subsequent 
readjudications of the issues, the veteran is not prejudiced 
in light of the Board's denials. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran has undergone VA examinations.  The Board finds 
that the examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claims for service connection.  There is no duty to 
provide another examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Factual Background

Pre-service medical records from Iberia General Hospital and 
Medical Center dated in 1988 show that the veteran was 
treated for chronic pelvic inflammatory disease.  The veteran 
underwent a laparoscopy which showed normal tubes and 
ovaries.

The veteran's service medical records contain a January 1993 
enlistment Report of Medical History where the veteran stated 
that she underwent exploratory surgery for menstrual problems 
and that nothing was found.  The examiner wrote that the 
veteran underwent a laparoscopy in 1987 for menorrhagia with 
no findings and no current dysmenorrhea.  During service, the 
veteran was seen on several occasions with complaints of 
chronic pelvic pain and dysmenorrhea.  In June and October 
1993, the veteran complained of low back pain associated with 
her menstrual cycle. She underwent a laparoscopy in December 
1993 with normal findings.  

In a May 1999 VA treatment record, the veteran complained of 
clear vaginal discharge streaked with blood while moving 
furniture.  An MRI of the lumbosacral spine was normal.  The 
impression was (1) lumbosacral strain probably causing back 
pain, and (2) vaginal discharge, current description was 
normal and bleeding had cleared.

The veteran testified at a June 2003 RO hearing that about 
two weeks after entering service, she started having 
increased bleeding.  She further testified that she developed 
a back condition from bending and lifting during service.

A June 2004 ultrasound of the abdomen and pelvis revealed the 
presence of a uterine fibroid.

On VA examination of the spine in December 2004, the veteran 
reported that she injured her low back while running a half 
mile and that it was chiefly in the center lower part of her 
back just at the lumbosacral junction and it radiated to the 
left side.  She stated that the pain worsened while she was 
stationed in England with no specific injury and that the 
pain increased with her period and diminished when her period 
was over.  X-rays of the lumbar spine revealed a normal 
spine.  A diagnosis with regard to the spine was not 
provided.

The veteran underwent a VA gynecological examination in 
January 2005.  The examiner initially noted that the 
veteran's service medical records were not available for 
review.  The veteran provided a history of dysmenorrhea which 
began prior to service and increased in severity during 
service.  The diagnosis was menometrorrhagia, severe 
dysmenorrheal, pelvic pain and fibroids.

An October 2005 addendum was added to the December 2004 VA 
spine examination report.  The examiner stated that after 
reviewing the veteran's medical records and previous spine 
examination, her low back pain did occur during active duty 
related to running and this was more of a mechanical low back 
pain secondary to myofascial pain syndrome.  He stated that 
she had normal appearing X-rays.  He opined, therefore, that 
her low back pain did have its onset on active duty even 
though some characteristics of the veteran's low back pain 
were related to her gynecological condition.  He concluded 
that the veteran's low back pain was at least as likely as 
not related to her active duty and was also at least as 
likely not related to her gynecological condition.

A November 2005 addendum was added to the January 2005 VA 
gynecological examination report.  The examiner stated that 
the veteran's symptoms pre-dated her military service.  He 
noted that she had a normal laparoscopic evaluation of her 
pelvic structures in 1988 and in 1993 and that there was no 
evidence to suggest that her current gynecological problems 
were exacerbated in any way by her military service. 

The examiner further noted that a review of the veteran's 
most recent laparoscopy conducted at the VA in April 2005 
revealed the following:  No overt lesions.  An endocervical 
polyp was noted upon inserting the hysteroscope. 
Laparoscopically the uterus was noted to be enlarged and 
consistent with the veteran's previous diagnosis of uterine 
fibroids.  The ovaries and tubes appeared to be normal.  The 
uterus sacral ligament on the left side was noted to contain 
one superficial minimal implant of endometriosis.  The 
remainder of the pelvic findings were normal. The veteran was 
diagnosed with endometriosis.

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after 
discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).   Only such conditions as are recorded in 
examination reports are to be considered as noted. 38 C.F.R. 
§ 3.304(b).

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

Low Back Disability

The veteran claims entitlement to service connection for a 
low back disability. She alleges that she injured her back 
while running during her military service.  
The Board notes that despite the veteran's contentions that 
she injured her back during service, the service medical 
records are entirely silent regarding any back injury or pain 
associated with running.  The veteran did complain of back 
pain; however, those complaints were clearly associated with 
her menstrual cycle. 

With respect to the diagnosis and opinion of the October 2005 
VA examiner who noted that the veteran reported a history of 
injuring her back while running and thus concluded that the 
veteran's current low back pain had its onset during her 
military service,  this opinion is solely based on the 
veteran's history.  A medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995). The Court of Appeals for Veterans Claims has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

In short, the only evidence suggesting a low back disability 
associated with service in the military comes from the 
veteran, personally.  As a layperson, she simply does not 
have the necessary medical training and/or expertise to 
determine the cause of any back disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, her 
allegations, alone, have no probative value without medical 
evidence substantiating them.  The preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Gynecological Disorder

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for 
entitlement to service connection for a gynecological 
disorder.  

The veteran's service entrance examination indicate that the 
veteran had some sort of pre-existing gynecological disorder, 
although it appeared to be asymptomatic at the time of the 
examination.  Thus, the veteran is not presumed to have been 
sound at entrance.  In order to be granted service connection 
for a pre-existing condition there needs to be evidence of 
worsening of the condition.

Based on the record, the Board finds that there was no 
increase in severity during service beyond the natural 
progress of the underlying medical disorder.  The VA examiner 
in November 2005 concluded that the veteran's gynecological 
condition was not aggravated by military service.  The 
examiner supported his opinion on the basis of normal 
laparoscopic findings of the veteran's pelvic structures in 
1988 and 1993.  Current laparoscopy conducted in April 2005 
revealed no overt lesions.  The uterus was noted to be 
enlarged consisted with a previous diagnosis of uterine 
fibroids and there was evidence of endometriosis.  The 
ovaries and tubes appeared to be normal.  There is no other 
medical opinion of record.  Accordingly, service connection 
for a gynecological disorder is not warranted.  

There is also no evidence that any of the veteran's current 
gynecological complaints are in any way associated with 
service.

Again, where, as in this case, the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu  2 Vet. App. 492, 494-95 (1992).  
The medical evidence of record is of greater probative weight 
and evidence shows that the pre-existing gynecological 
disorder did not increase in severity during service.  

As the preponderance of the evidence is against the claim for 
service connection for a gynecological disorder, the benefit 
of the doubt doctrine is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is denied.

Service connection for a gynecological disorder is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


